Citation Nr: 0033542	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-15 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for malignant melanoma of 
the neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



REMAND

The veteran served on active duty from July 1965 to July 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision which denied service 
connection for malignant melanoma of the neck, on a direct 
basis and as due to Agent Orange exposure.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for malignant melanoma of the neck.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  Thereafter, the RO should review the 
claim for service connection for 
malignant melanoma of the neck.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.





		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


